Citation Nr: 1614536	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-33 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to a higher initial rating for right ear hearing loss, currently rated as noncompensable.

4.  Entitlement to a higher initial rating for tinnitus, currently rated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 18, 2013.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran has verified service on active duty for training (ACDUTRA) from June 1999 to October 1999.  No other periods of service have been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which granted service connection for right ear hearing loss with an initial noncompensable rating and tinnitus with an initial 10 percent rating and denied service connection for left ear hearing loss and dizziness.

Entitlement to TDIU is an element of the Veteran's appeal of the initial ratings assigned for right ear hearing loss and tinnitus because unemployability has been raised by the record; however, the Veteran was granted a 100 percent schedular rating, effective June 18, 2013, so the issue has been characterized as entitlement to TDIU prior that date.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims he has suffered from dizziness, among other disabilities, since an alleged in-service fall in approximately February 2010.  The Veteran's service or duty status for this period has not been verified, and VA has not attempted to obtain any available service treatment records (STRs) for this period.  STRs are also potentially relevant for the Veteran's appeal of the initial ratings assigned for right ear hearing loss and tinnitus.  See Moore v. Shinseki, 555 F.3d 1369, 1373-74 (2009) (STRs must be obtained by VA in an increased rating case because the Veteran's entire medical history must be considered in adjudicating such a claim, where VA cannot establish whether the records would, or would not, support the rating claim).  Efforts must be made to obtain these records before the issues on appeal are adjudicated.

There is also some evidence the dizziness may be related to a right ear disability.  Although the Veteran was granted service connection for right ear hearing loss and tinnitus, it appears the September 2011 VA opinion that supported the grant of service connection for these disabilities was based on in-service acoustic trauma, as opposed to an in-service fall as alleged by the Veteran, and a relationship between dizziness and a right ear disability was not discussed by the examiner.  Therefore, a new examination is necessary to determine whether the Veteran suffers from dizziness as a result of an in-service injury or whether the claimed disability may be proximately due to or aggravated by his service-connected disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted in the introduction, the issue of entitlement to TDIU is an element of the Veteran's appeal of the initial ratings assigned for right ear hearing and tinnitus.  This issue is inextricably intertwined with the other issues being remanded to the AOJ for further development and consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  If it is determined TDIU is not warranted at any point in the appeal period, either on a schedular or extra-schedular basis, the AOJ must also consider whether an extraschedular rating is warranted for the combined effects of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant personnel and service treatment records for the Veteran from the Puerto Rico Army National Guard.  Verify the types of service, if any, the Veteran had from January to March 2010.

2.  Schedule the Veteran for an examination to determine whether he experiences dizziness that is at least as likely as not the result of a disease or injury in service, or proximately due to or aggravated by his service-connected disabilities.  If the opinion provided does not address direct service connection, as well as causation and aggravation for secondary service connection, it should be returned to the examiner as inadequate.

The examiner is advised aggravation means the severity of the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the normal progression of the disease or injury.  If aggravation is found, the examiner must state whether there is medical evidence created prior to the aggravation or at any time between the time of the aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

The examiner is also advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion provided.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner must provide reasons for the opinion.  If an opinion cannot be provided without resorting to speculation, the examiner should provide reasons why this is so, and discuss whether the inability to provide the necessary opinion is due to the absence of evidence; or the limits of the examiner's medical and scientific knowledge or the limits of such knowledge in general.

3.  Once the foregoing is completed, determine whether TDIU is warranted prior to June 18, 2013; consideration must be given to whether TDIU is warranted on extraschedular basis if it is determined the Veteran does not meet the percentage requirements for TDIU.  If it is determined that TDIU is not warranted on either a schedular or an extra-schedular basis, consideration must also be given to whether an extra-schedular rating is warranted for the combined effects of the Veteran's service-connected disabilities during this period.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

